Case 6:19-mj-01208-G.]K Document 1 Filed 03/26/19 Page 1 of 6 Page|D 1

AO 91 (Rcv. l]/l l) Crimina| Comp|ainl

UNITED STATES DISTRICT CoURT

for the
Middle District of Florida

United States of America

v.
Case No‘

6:19~mj- /Mf

JUAN RA|V||REZ LARA
a/k/a George Va||in

\_/`_/\/\_l\_/\_/\./

Defe_nda{l!(§_
CRIMINAL COMPLAINT

l, the complainant in this case, State that the following is true to the best of my knowledge and belief.

 

 

On or about the date(S) of MBFGh 26, 2019 in the county of SeminO|€ in the
|Vliddle Districl of F|orida , the defendant(s) violated:
Code Secffon Ojj%nse Description
8 U.S.C. § 1326(3) |||egal re-entry after removal

This criminal complaint is based on these facts:

See the attached Afhdavit.

Ef Continued on the attached Sheet.

 

z /

 

/// 1
d '.onipi.§i“}rra/nl '.s‘ signature

Justi oura, Deportation Ocher

 

Pr:`med name and rifle
Sworn to before me and signed in my presence

<-_»':~> l

  

Date:

  
 

Jz».dge `s si

regory J. Kel|y, U.S. Magistrale Judge

Prz'nled name and rifle

City and state: OllandO, FL The Hon.

Case 6:19-mj-01208-G.]K Document 1 Filed 03/26/19 Page 2 of 6 Page|D 2

sTATE oF FLoRJDA
CAsE No. 6:19-mj- /pr
coUNTY oF oRANGE

AFF[DAVI'I` IN SUPPORT OF THE
ISSUANCE OF A CRIMINAL COl\/[PLAINT

I, Justin l\/i. DeMoura, having been duly sworn, hereby make the
following statement in support of the attached criminal complaint

1. l am a Deportation Officer (DO) With the Department of
Homeland Security, United States Immigration and Custorns Enforcement
(DHS/ICE), and have been employed With DHS/ICE for ll years l am
currently assigned to the Crirninal Alien Program with Enforcement Rernoval
Operations (ERO), Orlando, Florida. My duties include the investigation,
arrest, and prosecution of cases involving persons Who are illegally residing in
the United States in violation of federal lavv.

2. The information set forth in this affidavit is based on my
investigation and information supplied to me by other law enforcement
officers and agents, and information contained Within various government
databases and records. Because this affidavit is submitted for the limited
purpose of establishing probable cause to support the issuance of a criminal
complaint, l have not included details of all aspects of my investigation
Rather, l have set forth only those facts I believe are necessary to establish

probable cause that a violation of federal lavv has been committed

Case 6:19-mj-01208-G.]K Document 1 Filed 03/26/19 Page 3 of 6 Page|D 3

3. On March 24, 2019, DHS/ICE encountered Juan RAMIREZ
LARA, a/ k/ a George Vallin, at the Serninole County Jail in Sanford, Florida.
On said date, the Sanford Police Department arrested RAMIREZ LARA for
driving under the influence of alcohol. ICE confirmed RAMIREZ LARA’s
identity and initiated an investigation for a possible violation of 8 U.S.C.

§ 1326.

4. A review of various databases and ICE records revealed that
RAMIREZ LARA has an Alien File (Axxx xxx 849). He was born on
Xx/xx/1973, in La Paseo Grande, Guanajuato, Mexico, and is a citizen of
Mexico. RAMIREZ LARA was ordered deported from the United States to
Mexico by an Immigration Judgc on May 2, 2000, and he was first physically
removed from the United States to Mexico on May 5 , 2000.

5. Gn March 2, 2010, RAMIREZ LARA was served a
Reinstatement of Prior Order of Removal (Form I-87l). He Was physically
removed from the United States to Mexico on March 19, 2010. On April 8,
2010, RAMIREZ LARA Was again served a Reinstatement of Prior Order of
Removal (Form I-871) and physically removed from the United States to
Mexico on October 13, 2010. On November 26, 2013, RAMIREZ LARA Was
served another Reinstatement of Prior Order of Removal (Forrn 1-871) and

Was physically removed from the United States to Mexico on March 19, 2013.

Case 6:19-mj-01208-G.]K Document 1 Filed 03/26/19 Page 4 of 6 Page|D 4

6. Following his most recent removal, RAMIREZ LARA never
applied to the Attorney General of the United States and/ or the Secretary of
the Department of Homeland Security for permission to re-enter the United
States after being removed/ deported from the United States.

7. On March 25, 2019, ICE officers collected a set of fingerprints
taken from RAMIREZ LARA at the Seminole County Jail by the Seminole
County Sheriff’s Oftice. ICE submitted those fingerprints electronically into
the Integrated Automated Fingerprint Identification System (“IAFIS”) for
comparison The fingerprints were analyzed and found to match those in
RAMIREZ LARA’s Alien File and unique assigned FBI number.

8. On March 25, 2019 l submitted the following sets of fingerprints
for comparison: a set of fingerprints taken from RAMIREZ LARA at the
Seminole County Jail on March 24, 2019; a set of fingerprints taken from
RAMIREZ LARA on November 26, 2013, in Atlanta, Georgia; a set of
fingerprints taken from RAMIREZ LARA on April 8, 2010, in Falfurrias,
Texas; a set of fingerprints taken from RAMIREZ LARA on March 2, 2010,
in St. Louis, Missouri; a set of fingerprints taken from RAMIREZ LARA on
an unknown date (presumably April 3, 2000) in St. Louis, Missouri; a
fingerprint from the Form I-205 (Warrant of Removal/Deportation) dated

October 13, 2010; and a fingerprint from the I-205 (Warrant of

Case 6:19-mj-01208-G.]K Document 1 Filed 03/26/19 Page 5 of 6 Page|D 5

Removal/Deportation) dated March 12, 2010. All the above noted
fingerprints Were analyzed and found to be identical, matching RAMIREZ
LARA and his unique assigned FBI number.

9. A review of criminal databases determined that RAMIREZ
LARA has the following criminal convictions: January 25 , 1995, driving
under the influence of alcohol in violation of Georgia law; October 6, 1995,
driving under the influence of alcohol in violation of Georgia law; .lune l,
1999, third degree assault in violation of Missouri law; and September 3, 2010,
illegal reentry following deportation

lO. Based on the foregoing, I submit that there is probable cause to
believe that RAMIREZ LARA has been found to be in the United States
voluntarily after being previously removed or deported, in violation of 8

U.s.c. § 1326(3) and (b)(i).

Case 6:19-mj-01208-G.]K Document 1 Filed 03/26/19 Page 6 of 6 Page|D 6

11. This concludes my affidavit /:W

Just Demoura
De ortation Officer
lmmigration & Customs Enforcement

Subscribed and sworn to before me
rhis§!@ day efiviarch, 2019

i/ZZ

,_ ‘Fie Honorng/e Gr::§¢/ry J. Kelly
-/- United States Mag trate Judge

